Case 1:20-cv-01048-DCJ-JPM Document 17 Filed 04/06/21 Page 1 of 1 PageID #: 86




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

SUBASH KHADKA, #A203-675-717,           CIVIL DOCKET NO. 1:20-CV-01048-P
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

WILLIAM BARR, ET AL,                   MAGISTRATE JUDGE JOSEPH H.L.
Defendants                             PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 15], and after a de novo review of the record,

including the Objection filed by Plaintiff [ECF No. 16], having determined that the

Magistrate Judge’s findings and recommendations are correct under the applicable

law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.

       THUS, DONE AND SIGNED in Chambers on this 6th day of April 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
